Citation Nr: 1809165	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-34 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the period prior to March 31, 2016 for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2015 and July 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that J. Michael Woods previously represented the Veteran.  However, J. Michael Woods filed a motion to withdraw as the Veteran's representative for the issues on appeal in November 2016 after the certification of this appeal.  

In a February 2017 correspondence, the Board found that finds that the motion to withdraw as the Veteran's representative by J. Michael Woods met the criteria set forth in 38 C.F.R. § 20.608.  Accordingly, the Board's databases have been updated to reflect that J. Michael Woods no longer represents the Veteran.

The Veteran has not indicated that he desires another representative, thus, the Board will proceed under the assumption that he wishes to represent himself.  See 38 C.F.R. § 20.608 (a) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. On January 4, 2018, the Board issued a decision denying entitlement to a rating in excess of 50 percent for the period prior to March 31, 2016 for PTSD and remanding the issues of entitlement to service connection for bilateral hearing loss, tinnitus, hypertension and sleep apnea.

2.  In a December 21, 2017 statement scanned into the record on January 5, 2018, the Veteran withdrew from appellate consideration the claims of entitlement to a rating in excess of 50 percent for the period prior to March 31, 2016, entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to service connection for hypertension and entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  Vacatur of the Board's January 4, 2018 decision is warranted.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.904 (2017). 

2.  Due to the Veteran's withdrawal of his claims on appeal, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C. § 7104; 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the claim for entitlement to an evaluation in excess of 50 percent for the period prior to March 31, 2016 for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204, 20.1404 (2017).

4.  The criteria for withdrawal of the claim for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204, 20.1404 (2017).

5.  The criteria for withdrawal of the claim for entitlement to service connection for tinnitus have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204, 20.1404 (2017).

6.  The criteria for withdrawal of the claim for entitlement to service connection for hypertension have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204, 20.1404 (2017).

7.  The criteria for withdrawal of the claim for entitlement to service connection for sleep apnea have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204, 20.1404 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.904 (2017). 

In January 2017, the Veteran withdrew his claims on appeal.  This withdrawal was scanned into the record on January 5, 2018, and had not been before the Board at the time the January 4, 2018 decision and remand was processed.  As the document was in possession of VA at the time, the Board lacked jurisdiction to adjudicate the issues on appeal in January 2018. Therefore, the January 4, 2018 Board decision must be vacated as a matter of law.

Accordingly, the January 4, 2018 Board decision addressing the issues of entitlement to a rating in excess of 50 percent for the period prior to March 31, 2016 and entitlement to service connection for bilateral hearing loss, tinnitus, hypertension and sleep apnea is vacated.

II. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a December 2017 statement the Veteran withdrew from appellate consideration the claims of entitlement to a rating in excess of 50 percent for the period prior to March 31, 2016 and entitlement to service connection for bilateral hearing loss, tinnitus, hypertension and sleep apnea.  Therefore, the Veteran has withdrawn his appeal as to these issues, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The Board's January 4, 2018 decision in the instant appeal is vacated.

The appeal of entitlement to a rating in excess of 50 percent for the period prior to March 31, 2016 for PTSD is dismissed.

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of entitlement to service connection for tinnitus is dismissed.

The appeal of entitlement to service connection for hypertension is dismissed.

The appeal of entitlement to service connection for sleep apnea is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


